Exhibit 99.1 Press Release For Further Information Contact: INVESTORS: MEDIA: Matt Schroeder Karen Rugen (717) 214-8867 (717) 730-7766 or investor@riteaid.com FOR IMMEDIATE RELEASE RITE AID REPORTS FIRST QUARTER 2011 RESULTS · First Quarter Net Loss of $0.09 per Diluted Share Compared to Prior First Quarter Net Loss of$0.11 per Diluted Share · First Quarter Adjusted EBITDA of $249.8 Million Compared to Adjusted EBITDA of $249.2 Million in Prior First Quarter · Continued Strong Liquidity of $1.2 Billion at Quarter End · Significant Reduction in SG&A Year Over Year Camp Hill, PA (June 23, 2010) - Rite Aid Corporation (NYSE: RAD) today reported financial results for the first quarter ended May 29, 2010. The company reported revenues of $6.4 billion, a net loss of $73.7 million or $0.09 per diluted share and adjusted EBITDA of $249.8 million or 3.9 percent of revenues.Results benefited from a decrease in selling, general and administrative (SG&A) expenses as a percent of sales, partially offset by a decline in sales and gross margin. “We accomplished a lot in the first quarter.Our team continued to improve operational efficiency to help offset the challenging economic and competitive environment impacting sales and margin,” said Mary Sammons, Rite Aid Chairman and CEO.“We increased adjusted EBITDA as a percent of sales while at the same time improved customer satisfaction ratings on both the front end and in the pharmacy.Our liquidity position remained strong, which is critically important if the economy continues to be slow to recover.” “During the quarter, we made excellent progress on our initiatives.We nationally launched our new wellness + customer loyalty program, began immunization training that will more than triple the number of Rite Aid pharmacists able to provide vaccinations and introduced the first products in our revamped private brand program into the stores,” said JohnStandley, Rite Aid President and Chief Operating Officer.“We expect these sales initiatives, along with the continued roll-out of our segmentation strategy, to have a significant positive impact on our business long term.” -More- Rite Aid FY 2ress Release - page 2 As previously announced, Standley will become Rite Aid President and CEO following the company’s annual stockholder meeting today.Sammons will remain Chairman of the Board until the company's annual meeting in June 2012. First Quarter Summary Revenues for the 13-week quarter were $6.4 billion versus revenues of $6.5 billion in the prior year first quarter.Revenues decreased 2.1 percent as a result of store closings and a decline in same store sales. Same store sales for the quarter decreased 1.0 percent over the prior year 13-week period, consisting of a 1.3 percent decrease in the front end and a 0.9 percent decrease in the pharmacy.Pharmacy sales included an approximate 138 basis point negative impact from new generic introductions.The number of prescriptions filled in same stores decreased 1.7 percent over the prior year period.Prescription sales accounted for 68.3 percent of total drugstore sales, and third party prescription revenue was 96.3 percent of pharmacy sales. Net loss was $73.7 million or $0.09 per diluted share compared to last year’s first quarter net loss of $98.4 million or $0.11 per diluted share.A decrease in SG&A expense and lower charges related to store closings contributed to the decrease in net loss. Adjusted EBITDA (which is reconciled to net loss on the attached table) was $249.8 million or 3.9 percent of revenues for the first quarter compared to $249.2 million or 3.8 percent of revenues for the like period last year. In the first quarter, the company opened 2 new stores, relocated 8 stores, remodeled 1 store and closed 15 stores.Stores in operation at the end of the first quarter totaled 4,767. Rite Aid Confirms Fiscal 2011 Guidance Rite Aid confirmed fiscal 2011 guidance, with sales expected to be between $25.2 billion and $25.6 billion, same store sales to range from a decrease of 1.0 percent to an increase of 1.0 percent over fiscal 2010 and Adjusted EBITDA (which is reconciled to net loss on the attached table) to be between $875 million and $975 million. Net loss is expected to be between $355 million and $570 million or a loss per diluted share of $0.41 to $0.65. Capital expenditures are expected to be approximately $250 million. Conference Call Broadcast Rite Aid will hold an analyst call at 8:00 a.m. Eastern Time today with remarks by Rite Aid's management team.The call will be simulcast via the internet and can be accessed through the websites www.riteaid.com in the conference call section of investor information and www.StreetEvents.com.Slides related to materials discussed on the call will be available on both sites.A playback of the call will be available on both sites starting at 12 p.m. Eastern Time today.A playback of the call will also be available by telephone for 48 hours beginning at 12 p.m. Eastern Time today until 11:59 p.m. Eastern Time onJune 25, 2010.The playback number is 1-800-642-1687 from within the U.S. and Canada or 1-706-645-9291 from outside the U.S. and Canada with the eight-digit reservation number 80863133. -More- Rite Aid FY 2ress Release – page 3 Rite Aid is one of the nation’s leading drugstore chains with nearly 4,800 stores in 31 states and the District of Columbia with fiscal 2010 annual revenues of $25.7 billion.Information about Rite Aid, including corporate background and press releases, is available through Rite Aid’s Website at www.riteaid.com. This press release contains forward-looking statements, which are subject to certain risks and uncertainties that could cause actual results to differ materially from those expressed or implied in the forward-looking statements. Factors that could cause actual results to differ materially from those expressed or implied in such forward-looking statements include our high level of indebtedness, our ability to make interest and principal payments on our debt and satisfy the other covenants contained in our senior secured credit facility and other debt agreements; general economic conditions, inflation and interest rate movements; our ability to improve the operating performance of our stores in accordance with our long term strategy; our ability to realize same store sales growth; our ability to hire and retain pharmacists and other store personnel; the efforts of private and public third-party payors to reduce prescription drug reimbursements and encourage mail order; competitive pricing pressures, including aggressive promotional activity from our competitors; decisions to close additional stores and distribution centers, which could result in further charges to our operating statement; our ability to manage expenses; our ability to realize the benefits from actions to further reduce costs and investment in working capital; continued consolidation of the drugstore industry; changes in state or federal legislation or regulations;the outcome of lawsuits and governmental investigations and healthcare reform. Consequently, all of the forward-looking statements made in this press release, are qualified by these and other factors, risks and uncertainties. Readers are also directed to consider other risks and uncertainties discussed in documents filed by the Company with the Securities and Exchange Commission. Forward-looking statements can be identified through the use of words such as "may", "will", "intend", "plan", "project", "expect", "anticipate", "could", "should", "would", "believe", "estimate", "contemplate", and "possible". See the attached table for a reconciliation of a non-GAAP financial measure, Adjusted EBITDA to net income (loss), the most comparable GAAP financial measure. We define Adjusted EBITDA as net income (loss) from operations excluding the impact of income taxes, interest expense and securitization costs, depreciation and amortization, LIFO adjustments, charges or credits for store closing and impairment, inventory write-downs related to closed stores, stock-based compensation expense, debt modifications and retirements, sale of assets and investments, revenue deferrals related to customer loyalty programs and other items. We reference this non-GAAP financial measure frequently in our decision-making because it provides supplemental information that facilitates internal comparisons to the historical operating performance of prior periods and external comparisons to competitors’ historical operating performance. In addition, incentive compensation is based on Adjusted EBITDA and we base our forward-looking estimates on Adjusted EBITDA to facilitate quantification of planned business activities and enhance subsequent follow-up with comparisons of actual to planned Adjusted EBITDA.We include this non-GAAP financial measure in our earnings announcement in order to provide transparency to our investors and enable investors to better compare our operating performance with the operating performance of our competitors. ### RITE AID CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Dollars in thousands) (unaudited) May 29, 2010 February 27, 2010 ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories, net of LIFO reserve of $851,641 and $831,113 Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Other intangibles, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Current maturities of long-term debt and lease financing obligations $ $ Accounts payable Accrued salaries, wages and other current liabilities Total current liabilities Long-term debt, less current maturities Lease financing obligations, less current maturities Other noncurrent liabilities Total liabilities Commitments and contingencies - - Stockholders' deficit: Preferred stock - Series G 1 1 Preferred stock - Series H Common stock Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ Chart 1 RITE AID CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Dollars in thousands, except per share amounts) (unaudited) Thirteen weeks ended May 29, 2010 Thirteen weeks ended May 30, 2009 Revenues $ $ Costs and expenses: Cost of goods sold Selling, general and administrative expenses Lease termination and impairment charges Interest expense Loss (gain) on sale of assets, net ) Loss before income taxes ) ) Income tax expense Net loss $ ) $ ) Basic and diluted loss per share: Numerator for loss per share: Net loss $ ) $ ) Accretion of redeemable preferred stock ) ) Cumulative preferred stock dividends ) - Loss attributable to common stockholders - basic and diluted $ ) $ ) Basic and diluted weighted average shares Basic and diluted loss per share $ ) $ ) Chart 2 RITE AID CORPORATION AND SUBSIDIARIES SUPPLEMENTAL OPERATING AND CASH FLOWINFORMATION (Dollars in thousands, except per share amounts) (unaudited) Thirteen weeks ended May 29, 2010 Thirteen weeks ended May 30, 2009 SUPPLEMENTAL OPERATING INFORMATION Revenues $ $ Cost of goods sold Gross profit LIFO charge FIFO gross profit Gross profit as a percentage of revenues 26.77% 27.16% LIFO charge as a percentage of revenues 0.32% 0.23% FIFO gross profit as a percentage of revenues 27.09% 27.39% Selling, general and administrative expenses Selling, general and administrative expenses as a percentage of revenues 25.38% 26.19% Cash interest expense Non-cash interest expense Total interest expense Securitization costs (included in SG&A) - Total interest expense and securitization costs Adjusted EBITDA Adjusted EBITDA as a percentage of revenues 3.91% 3.82% Net loss ) ) Net loss as a percentage of revenues -1.15% -1.51% Total debt Accounts receivable securitization facility - Total debt including accounts receivable facility Invested cash - Total debt net of invested cash SUPPLEMENTAL CASH FLOW INFORMATION Payments for property, plant and equipment Intangible assets acquired Total cash capital expenditures Equipment received for noncash consideration Equipment financed under capital leases - Gross capital expenditures $ $ Chart 3 RITE AID CORPORATION AND SUBSIDIARIES SUPPLEMENTAL INFORMATION RECONCILIATION OF NET LOSS TO ADJUSTED EBITDA (In thousands) Thirteen weeks ended May 29, 2010 Thirteen weeks ended May 30, 2009 Reconciliation of net loss to adjusted EBITDA: Net loss $ ) $ ) Adjustments: Interest expense and securitization costs Income tax expense Depreciation and amortization LIFO charges Lease termination and impairment charges Stock-based compensation expense Loss (gain) on sale of assets, net ) Closed facility liquidation expense Severance costs 10 Wellness+ revenue deferral (a) - Other 38 Adjusted EBITDA $ $ Percent of revenues 3.91% 3.82% Notes: (a) Adjustment not previously utilized relates to deferral of revenues for our customer loyalty programs. Chart 4 RITE AID CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in thousands) (unaudited) Thirteen weeks ended May 29, 2010 Thirteen weeks ended May 30, 2009 OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile to net cash provided by operating activities: Depreciation and amortization Lease termination and impairment charges LIFO charges Loss (gain) on sale of assets, net ) Stock-based compensation expense Proceeds from insured loss - Changes in operating assets and liabilities: Net repayments to accounts receivable securitization - ) Accounts receivable ) ) Inventories Accounts payable Other assets and liabilities, net Net cash provided by operating activities INVESTING ACTIVITIES: Payments for property, plant and equipment ) ) Intangible assets acquired ) ) Proceeds from dispositions of assets and investments Net cash used in investing activities ) ) FINANCING ACTIVITIES: Net repayments to revolver ) ) Principal payments on long-term debt ) ) Change in zero balance cash accounts ) ) Net proceeds from the issuance of common stock 93 - Net cash used in financing activities ) ) Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Chart 5 RITE AID CORPORATION AND SUBSIDIARIES SUPPLEMENTAL INFORMATION RECONCILIATION OF NET LOSS GUIDANCE TO ADJUSTED EBITDA GUIDANCE YEAR ENDING FEBRUARY 26, 2011 (In thousands, except per share amounts) Guidance Range Low High Sales $ $ Same store sales -1.00% 1.00% Gross capital expenditures $ $ Reconciliation of net loss to adjusted EBITDA: Net loss $ ) $ ) Adjustments: Interest expense Income tax expense Depreciation and amortization LIFO charge Store closing, liquidation, and impairment charges Stock-based compensation expense Wellness+ revenue deferral (a) Other Adjusted EBITDA $ $ Diluted loss per share $ ) $ ) (a) Adjustment not previously utilized relates to deferral of revenues for our customer loyalty programs. Chart 6
